             Case 2:18-cv-00565-RBL Document 41 Filed 01/18/19 Page 1 of 18




 1                                             THE HONORABLE RONALD B. LEIGHTON
 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8

 9   SHERYL FIFE, individually and on behalf   No. 2:18-cv-00565-RBL
     of all others similarly situated,
10                                             DEFENDANT SCIENTIFIC GAMES
                         Plaintiff,            CORPORATION’S ANSWER AND
11                                             AFFIRMATIVE DEFENSES TO
           v.                                  PLAINTIFF’S CLASS ACTION
12                                             COMPLAINT
     SCIENTIFIC GAMES CORP.,
13
                         Defendant.
14

15

16

17

18
19

20

21

22

23

24

25

26

      SCIENTIFIC GAMES CORP.’S ANSWER                               Perkins Coie LLP
      (No. 2:18-cv-00565-RBL) – 1                             1201 Third Avenue, Suite 4900
                                                                Seattle, WA 98101-3099
                                                                  Phone: 206.359.8000
                                                                   Fax: 206.359.9000
               Case 2:18-cv-00565-RBL Document 41 Filed 01/18/19 Page 2 of 18




 1           Defendant Scientific Games Corporation (“Defendant”), for its answer and affirmative
 2   and other defenses to the putative Class Action Complaint (“Complaint”) of plaintiff Sheryl Fife
 3   (“Plaintiff”), states:
 4           1.      Scientific Games admits that it owns and operates online games including Jackpot
 5   Party Casino and Gold Fish Casino. Scientific Games denies the remaining allegations in
 6   Paragraph 1.
 7           2.      Scientific Games admits that it offers video games that include casino-themed
 8   games for play on Android, Apple iOS devices, and Facebook. Scientific Games denies the
 9   remaining allegations in Paragraph 2.
10           3.      Scientific Games admits that it provides free virtual coins to a game’s user at
11   various times throughout game play, including when a user first plays the game, and that the coins
12   are used to play the game. Scientific Games further admits that users may, but are not required, to
13   purchase additional coins. Scientific Games denies the remaining allegations in Paragraph 3.
14           4.      Scientific Games denies the allegations in Paragraph 4.
15           5.      The allegations in Paragraph 5 state legal conclusions to which no response is
16   required. To the extent a response is required, Scientific Games admits that Plaintiff purports to
17   bring this suit on behalf of herself and other unnamed individuals. Scientific Games denies that
18   any putative class is amenable to class certification or that Plaintiff can satisfy the requirements of
19   Rule 23; that Plaintiff or putative class members suffered any recoverable losses; that Scientific
20   Games violated Washington law; or that Scientific Games “illegally profited.” Scientific Games
21   denies the remaining allegations in Paragraph 5.
22           6.      Scientific Games lacks knowledge or information sufficient to form a belief as to
23   the truth of the allegations in Paragraph 6 and, on that basis, denies the allegations.
24           7.      Scientific Games admits that it is incorporated in Nevada and has its principal place
25   of business at 6601 Bermuda Road, Las Vegas, Nevada 89119. Scientific Games denies the
26   remaining allegations in Paragraph 7.

      SCIENTIFIC GAMES CORP.’S ANSWER                                             Perkins Coie LLP
      (No. 2:18-cv-00565-RBL) – 2                                           1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
                                                                                 Fax: 206.359.9000
              Case 2:18-cv-00565-RBL Document 41 Filed 01/18/19 Page 3 of 18




 1           8.      Scientific Games admits that it is a Nevada corporation. The remaining allegations
 2   in Paragraph 8 state legal conclusions to which no response is required. To the extent a response
 3   is required, Scientific Games denies the remaining allegations in Paragraph 8.
 4           9.      The allegations in Paragraph 9 state legal conclusions to which no response is
 5   required. To the extent a response is required, Scientific Games denies the allegations in Paragraph
 6   9.
 7           10.     The allegations in Paragraph 10 state legal conclusions to which no response is
 8   required. To the extent a response is required, Scientific Games lacks knowledge or information
 9   sufficient to form a belief as to the truth of the allegations in Paragraph 10 and, on that basis, denies
10   the allegations.
11           11.     Scientific Games lacks knowledge or information sufficient to form a belief as to
12   the truth of the allegations in Paragraph 11 and, on that basis, denies the allegations.
13           12.     Scientific Games lacks knowledge or information sufficient to form a belief as to
14   the truth of the allegations in Paragraph 12 and, on that basis, denies the allegations. In response
15   to the allegations in Paragraph 12 that purport to quote from documents, Scientific Games responds
16   that the documents speak for themselves.
17           13.     Scientific Games lacks knowledge or information sufficient to form a belief as to
18   the truth of the allegations in Paragraph 13 and, on that basis, denies the allegations. In response
19   to the allegations in Paragraph 13 that purport to quote from a document, Scientific Games
20   responds that the document speaks for itself.
21           14.     Scientific Games lacks knowledge or information sufficient to form a belief as to
22   the truth of the allegations in Paragraph 14 and, on that basis, denies the allegations. In response
23   to the allegations in Paragraph 14 that purport to quote from a document, Scientific Games
24   responds that the document speaks for itself.
25           15.     Scientific Games lacks knowledge or information sufficient to form a belief as to
26   the truth of the allegations in Paragraph 15 and, on that basis, denies the allegations. In response

      SCIENTIFIC GAMES CORP.’S ANSWER                                               Perkins Coie LLP
      (No. 2:18-cv-00565-RBL) – 3                                            1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
                                                                                  Fax: 206.359.9000
              Case 2:18-cv-00565-RBL Document 41 Filed 01/18/19 Page 4 of 18




 1   to the allegations in Paragraph 15 that purport to quote from a document, Scientific Games
 2   responds that the document speaks for itself.
 3          16.      Scientific Games lacks knowledge or information sufficient to form a belief as to
 4   the truth of the allegations in Paragraph 16 and, on that basis, denies the allegations. In response
 5   to the allegations in Paragraph 16 that purport to quote from a document, Scientific Games
 6   responds that the document speaks for itself.
 7          17.      Scientific Games lacks knowledge or information sufficient to form a belief as to
 8   the truth of the allegations in Paragraph 17 and, on that basis, denies the allegations. In response
 9   to the allegations in Paragraph 17 that purport to quote from a document, Scientific Games
10   responds that the document speaks for itself.
11          18.      Scientific Games lacks knowledge or information sufficient to form a belief as to
12   the truth of the allegations in Paragraph 18 and, on that basis, denies the allegations. In response
13   to the allegations in Paragraph 18 that purport to quote from a document, Scientific Games
14   responds that the document speaks for itself.
15          19.      The allegations in Paragraph 19 include legal conclusions to which no response is
16   required. To the extent a response is required, Scientific Games denies the allegations. Scientific
17   Games lacks knowledge or information sufficient to form a belief as to the truth of the remaining
18   allegations in Paragraph 19 and, on that basis, denies the allegations. In response to the allegations
19   in Paragraph 19 that purport to quote from a document, Scientific Games responds that the
20   document speaks for itself.
21          20.      Scientific Games denies the allegations in Paragraph 20.
22          21.      Scientific Games admits that individuals can play its social games on Apple iOS
23   and Android devices or through Facebook. Scientific Games denies the remaining allegations in
24   Paragraph 21.
25          22.      Scientific Games admits that it released a press release stating the revenue it
26   generated in the fourth quarter of 2017; the document speaks for itself. The remaining allegations

      SCIENTIFIC GAMES CORP.’S ANSWER                                            Perkins Coie LLP
      (No. 2:18-cv-00565-RBL) – 4                                          1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
                                                                                Fax: 206.359.9000
              Case 2:18-cv-00565-RBL Document 41 Filed 01/18/19 Page 5 of 18




 1   in Paragraph 22 include legal conclusions to which no response is required. To the extent a
 2   response is required, Scientific Games denies the remaining allegations in Paragraph 22.
 3          23.     Scientific Games admits that it provides free virtual coins to a game’s user at
 4   various times throughout game play, including when a user first plays the game. Scientific Games
 5   denies the remaining allegations in Paragraph 23.
 6          24.     Scientific Games admits that a notification similar to the notification illustrated by
 7   Figure 1 has appeared and may appear at certain times during Jackpot Party Casino gameplay.
 8   Scientific Games denies the remaining allegations in Paragraph 24.
 9          25.     Scientific Games admits that a notification similar to the notification illustrated by
10   Figure 2 has appeared and may appear at certain times during Jackpot Party Casino gameplay.
11   Scientific Games denies that once players use their initial allotment of free coins, they cannot
12   continue to play the game without buying more coins for real money. Scientific Games denies the
13   remaining allegations in Paragraph 25.
14          26.     Scientific Games denies the allegations in Paragraph 26.
15          27.     Scientific Games admits that a toolbar similar to the toolbar illustrated by Figure 3
16   appears during Jackpot Party Casino gameplay and that players choose various amounts of coins
17   to use on each spin. Scientific Games denies the remaining allegations in Paragraph 27.
18          28.     Scientific Games admits that certain of the outcomes of Scientific Games’ social
19   games are based in whole or in part on the operation of algorithms. Scientific Games denies the
20   remaining allegations in Paragraph 28.
21          29.     Scientific Games admits that the operation of certain aspects of its games are based
22   in whole or in part on the operation of algorithms and that Scientific Games maintains certain
23   records related to gameplay. Scientific Games denies the remaining allegations in Paragraph 29.
24          30.     Scientific Games lacks knowledge or information sufficient to form a belief as to
25   the truth of the allegations in Paragraph 30 and, on that basis, denies the allegations.
26

      SCIENTIFIC GAMES CORP.’S ANSWER                                            Perkins Coie LLP
      (No. 2:18-cv-00565-RBL) – 5                                          1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
                                                                                Fax: 206.359.9000
              Case 2:18-cv-00565-RBL Document 41 Filed 01/18/19 Page 6 of 18




 1          31.     Scientific Games lacks knowledge or information sufficient to form a belief as to
 2   the truth of the allegations in Paragraph 31 and, on that basis, denies the allegations.
 3          32.     Scientific Games admits that Plaintiff purports to bring this suit on behalf of herself
 4   and other unnamed individuals who purchased virtual coins for certain of Scientific Games’
 5   games. Scientific Games denies that any putative class is amenable to class certification or that
 6   Plaintiff can satisfy the requirements of Rule 23 of the Federal Rules of Civil Procedure. Scientific
 7   Games denies the remaining allegations in Paragraph 32.
 8          33.     The allegations in Paragraph 33 state legal conclusions to which no response is
 9   required. To the extent a response is required, Scientific Games denies the allegations in Paragraph
10   33.
11          34.     The allegations in Paragraph 34 state legal conclusions to which no response is
12   required. To the extent a response is required, Scientific Games denies the allegations in Paragraph
13   34.
14          35.     The allegations in Paragraph 35 state legal conclusions to which no response is
15   required. To the extent a response is required, Scientific Games denies the allegations in Paragraph
16   35.
17          36.     The allegations in Paragraph 36 state legal conclusions to which no response is
18   required. To the extent a response is required, Scientific Games denies the allegations in Paragraph
19   36.
20          37.     The allegations in Paragraph 37 state legal conclusions to which no response is
21   required. To the extent a response is required, Scientific Games denies the allegations in Paragraph
22   37.
23          38.     The allegations in Paragraph 38 state legal conclusions to which no response is
24   required. To the extent a response is required, Scientific Games denies the allegations in Paragraph
25   38.
26

      SCIENTIFIC GAMES CORP.’S ANSWER                                            Perkins Coie LLP
      (No. 2:18-cv-00565-RBL) – 6                                          1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
                                                                                Fax: 206.359.9000
              Case 2:18-cv-00565-RBL Document 41 Filed 01/18/19 Page 7 of 18




 1           39.     Scientific Games admits that Plaintiff purports to reserve certain rights. Scientific
 2   Games denies the remaining allegations in Paragraph 39.
 3           40.     Scientific Games incorporates its foregoing responses to Paragraphs 1-39.
 4           41.     The allegations in Paragraph 41 state legal conclusions to which no response is
 5   required. To the extent a response is required, Scientific Games lacks knowledge or information
 6   sufficient to form a belief as to the truth of the allegations in Paragraph 41 and, on that basis, denies
 7   the allegations.
 8           42.     The text of RCW 4.24.070 speaks for itself. Scientific Games denies the remaining
 9   allegations of Paragraph 42.
10           43.     The text of RCW 9.46.0237 speaks for itself. Scientific Games denies the remaining
11   allegations of Paragraph 43.
12           44.     The allegations in Paragraph 44 state legal conclusions to which no response is
13   required. To the extent a response is required, Scientific Games denies the allegations in Paragraph
14   44.
15           45.     The allegations in Paragraph 45 state legal conclusions to which no response is
16   required. To the extent a response is required, Scientific Games denies the allegations in Paragraph
17   45.
18           46.     The allegations in Paragraph 46 state legal conclusions to which no response is
19   required. To the extent a response is required, Scientific Games denies the allegations in Paragraph
20   46.
21           47.     The allegations in Paragraph 47 state legal conclusions to which no response is
22   required. To the extent a response is required, Scientific Games denies the allegations in Paragraph
23   47.
24           48.     The allegations in Paragraph 48 state legal conclusions to which no response is
25   required. To the extent a response is required, Scientific Games denies the allegations in Paragraph
26   48.

      SCIENTIFIC GAMES CORP.’S ANSWER                                               Perkins Coie LLP
      (No. 2:18-cv-00565-RBL) – 7                                            1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
                                                                                  Fax: 206.359.9000
              Case 2:18-cv-00565-RBL Document 41 Filed 01/18/19 Page 8 of 18




 1          49.     The text of RCW 9.46.0285 speaks for itself. Scientific Games denies the remaining
 2   allegations of Paragraph 49.
 3          50.     The allegations in Paragraph 50 state legal conclusions to which no response is
 4   required. To the extent a response is required, Scientific Games denies the allegations in Paragraph
 5   50.
 6          51.     The allegations in Paragraph 51 state legal conclusions to which no response is
 7   required. To the extent a response is required, Scientific Games denies the allegations in Paragraph
 8   51.
 9          52.     The text of RCW 9.46.0201 speaks for itself. The remaining allegations in
10   Paragraph 52 state legal conclusions to which no response is required. To the extent a response is
11   required, Scientific Games denies the remaining allegations in Paragraph 52.
12          53.     The allegations in Paragraph 53 include legal conclusions to which no response is
13   required. To the extent a response is required, Scientific Games denies the allegations in Paragraph
14   53. Scientific Games denies that Plaintiff was harmed as a result of any alleged conduct by
15   Scientific Games, denies that any claims alleged in the Complaint may be brought on behalf of the
16   putative class, denies that Plaintiff is entitled to any relief from Scientific Games, and denies the
17   remaining allegations in Paragraph 53.
18          54.     Scientific Games incorporates its foregoing responses to Paragraphs 1-53.
19          55.     The allegations in Paragraph 55 include legal conclusions to which no response is
20   required. To the extent a response is required, Scientific Games denies the allegations in Paragraph
21   55.
22          56.     The text of RCW 19.86.020 speaks for itself. Scientific Games denies the remaining
23   allegations in Paragraph 56.
24          57.     The text of the Washington Consumer Protection Act speaks for itself. Scientific
25   Games denies the remaining allegations in Paragraph 57.
26

      SCIENTIFIC GAMES CORP.’S ANSWER                                            Perkins Coie LLP
      (No. 2:18-cv-00565-RBL) – 8                                         1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
              Case 2:18-cv-00565-RBL Document 41 Filed 01/18/19 Page 9 of 18




 1          58.     The allegations in Paragraph 58 include legal conclusions to which no response is
 2   required. To the extent a response is required, Scientific Games denies that it violated RCW
 3   9.46.010 and denies the remaining allegations in Paragraph 58. The text of the Act speaks for itself.
 4          59.     The allegations in Paragraph 59 state legal conclusions to which no response is
 5   required. To the extent a response is required, Scientific Games denies the allegations in Paragraph
 6   59.
 7          60.     The allegations in Paragraph 60 state legal conclusions to which no response is
 8   required. To the extent a response is required, Scientific Games denies the allegations in Paragraph
 9   60.
10          61.     The allegations in Paragraph 61 state legal conclusions to which no response is
11   required. To the extent a response is required, Scientific Games denies the allegations in Paragraph
12   61.
13          62.     The allegations in Paragraph 62 state legal conclusions to which no response is
14   required. To the extent a response is required, Scientific Games denies the allegations in Paragraph
15   62.
16          63.     The allegations in Paragraph 63 state legal conclusions to which no response is
17   required. To the extent a response is required, Scientific Games denies the allegations in Paragraph
18   63.
19          64.     The allegations in Paragraph 64 state legal conclusions to which no response is
20   required. To the extent a response is required, Scientific Games denies the allegations in Paragraph
21   64.
22          65.     Scientific Games admits that Plaintiff purports to seek injunctive and monetary
23   relief on her own behalf and on behalf of unnamed and as-yet-unascertained individuals in this
24   action. Scientific Games denies that any putative class is amenable to class certification or that
25   Plaintiff can satisfy the requirements of Rule 23; that Plaintiff or putative class members suffered
26

      SCIENTIFIC GAMES CORP.’S ANSWER                                            Perkins Coie LLP
      (No. 2:18-cv-00565-RBL) – 9                                         1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
             Case 2:18-cv-00565-RBL Document 41 Filed 01/18/19 Page 10 of 18




 1   any recoverable losses; or that Plaintiff or putative class members are entitled to any relief.
 2   Scientific Games denies the remaining allegations in Paragraph 65.
 3          66.     Scientific Games incorporates its foregoing responses to Paragraphs 1-65.
 4          67.     The allegations in Paragraph 67 state legal conclusions to which no response is
 5   required. To the extent a response is required, Scientific Games denies the allegations in Paragraph
 6   67.
 7          68.     The allegations in Paragraph 68 state legal conclusions to which no response is
 8   required. To the extent a response is required, Scientific Games denies the allegations in Paragraph
 9   68.
10          69.     The allegations in Paragraph 69 state legal conclusions to which no response is
11   required. To the extent a response is required, Scientific Games denies the allegations in Paragraph
12   69.
13          70.     Scientific Games admits that Plaintiff purports to seek disgorgement and restitution
14   on her own behalf an on behalf of unnamed and as-yet-unascertained individuals in this action.
15   Scientific Games denies that any putative class is amenable to class certification or that Plaintiff
16   can satisfy the requirements of Rule 23; that Plaintiff or putative class members suffered any
17   recoverable losses; or that Plaintiff or putative class members are entitled to any relief. Scientific
18   Games denies the remaining allegations in Paragraph 70.
19

20                                        PRAYER FOR RELIEF
21          In response to Paragraphs a) through j) of Plaintiff’s Prayer for Relief, Scientific Games
22   denies the allegations and denies that Plaintiff is entitled to the requested relief, or any other form
23   of relief. Scientific Games further denies all allegations set forth in Plaintiff’s Complaint except
24   as expressly admitted above.
25

26

      SCIENTIFIC GAMES CORP.’S ANSWER                                             Perkins Coie LLP
      (No. 2:18-cv-00565-RBL) – 10                                          1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
                                                                                 Fax: 206.359.9000
             Case 2:18-cv-00565-RBL Document 41 Filed 01/18/19 Page 11 of 18




 1                      AFFIRMATIVE DEFENSES AND OTHER DEFENSES
 2          Scientific Games further responds to the Complaint by alleging the following defenses or
 3   affirmative defenses. Insofar as any of the following affirmative defenses expresses denial of an
 4   element of any claim alleged against Scientific Games, such expression does not indicate that
 5   Plaintiff is relieved of her burden to prove each and every element of any such claim.
 6

 7                                            FIRST DEFENSE
 8                                         (Failure to State a Claim)
 9          The Complaint and each cause of action alleged fails to set forth facts sufficient to state a
10   claim upon which relief may be granted against Scientific Games, and further fails to state facts
11   sufficient to entitle Plaintiff or any members of the putative class to the relief sought or to any
12   other relief from Scientific Games.
13

14                                           SECOND DEFENSE
15                                           (Failure to Mitigate)
16          Plaintiff’s claims are barred, in whole or in part, by Plaintiff’s failure to mitigate damages,
17   if any. Similarly, members of the putative class that Plaintiff seeks to represent failed to mitigate
18   their claimed damages, if any.
19

20                                            THIRD DEFENSE
21                              (Waiver/Estoppel/Unclean Hands/Laches)
22          Plaintiff’s claims and those claims Plaintiff purports to bring on behalf of members of the
23   putative class are barred, in whole or in part, by the doctrines of waiver, estoppel, unclean hands,
24   and laches.
25

26

      SCIENTIFIC GAMES CORP.’S ANSWER                                            Perkins Coie LLP
      (No. 2:18-cv-00565-RBL) – 11                                         1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
                                                                                Fax: 206.359.9000
              Case 2:18-cv-00565-RBL Document 41 Filed 01/18/19 Page 12 of 18




 1                                            FOURTH DEFENSE
 2                                           (Statute of Limitations)
 3           Some or all of Plaintiff’s claims, and those claims Plaintiff purports to bring on behalf of
 4   members of the putative class, are barred by the applicable statutes of limitations.
 5

 6                                             FIFTH DEFENSE
 7                                       (Washington Gambling Act)
 8           Plaintiff has not alleged and cannot establish the conditions precedent to asserting any
 9   claims relating to Scientific Games under the Washington Gambling Act, whether on behalf of
10   herself or on behalf of members of the putative class. Scientific Games is entitled to each and every
11   defense stated in the Washington Gambling Act and any and all limitations of liability.
12

13                                             SIXTH DEFENSE
14                              (Recovery of Money Lost at Gambling Act)
15           Plaintiff has not alleged and cannot establish the conditions precedent to asserting any
16   claims relating to Scientific Games under Washington’s Recovery of Money Lost at Gambling
17   Act, whether on behalf of herself or on behalf of members of the putative class. Scientific Games
18   is entitled to each and every defense stated in the Recovery of Money Lost at Gambling Act and
19   any and all limitations of liability.
20

21                                           SEVENTH DEFENSE
22                                 (Washington Consumer Protection Act)
23           Plaintiff has not alleged and cannot establish the conditions precedent to asserting any
24   claims relating to Scientific Games under the Washington Consumer Protection Act, whether on
25   behalf of herself or on behalf of members of the putative class. Scientific Games is entitled to each
26

      SCIENTIFIC GAMES CORP.’S ANSWER                                            Perkins Coie LLP
      (No. 2:18-cv-00565-RBL) – 12                                        1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
              Case 2:18-cv-00565-RBL Document 41 Filed 01/18/19 Page 13 of 18




 1   and every defense stated in the Washington Consumer Protection Act and any and all limitations
 2   of liability.
 3

 4                                          EIGHTH DEFENSE
 5                                    (Ratification and Acquiescence)
 6           Upon information and belief, Plaintiff and the putative class members who she purports to
 7   represent approved and/or participated in the conduct of which they now complain. As a result,
 8   they are barred from bringing their claims under the doctrines of ratification and acquiescence.
 9

10                                           NINTH DEFENSE
11                                           (Voluntary Action)
12           Plaintiff’s claims and those claims Plaintiff purports to bring on behalf of members of the
13   putative class are barred by the fact that the purchases about which Plaintiff complains were made
14   voluntarily.
15

16                                           TENTH DEFENSE
17                     (Plaintiff’s Comparative Fault and/or Assumption of Risk)
18           Plaintiff’s claimed damages, if any, are in whole or in part due to conditions that preexisted
19   or are unrelated to the claims alleged in the Complaint. The actions and/or omissions alleged in
20   the Complaint were caused by Plaintiff’s own actions, Plaintiff’s fault, comparative fault, and/or
21   assumption of risk, which conduct will bar Plaintiff’s claims or reduce her claim in an amount to
22   be determined at trial. Similarly, the alleged injuries of the members of the putative class that
23   Plaintiff seeks to represent were caused, in whole or in party, by the class members’ own actions.
24

25

26

      SCIENTIFIC GAMES CORP.’S ANSWER                                            Perkins Coie LLP
      (No. 2:18-cv-00565-RBL) – 13                                         1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
                                                                                Fax: 206.359.9000
              Case 2:18-cv-00565-RBL Document 41 Filed 01/18/19 Page 14 of 18




 1                                          ELEVENTH DEFENSE
 2                                            (No Attorneys’ Fees)
 3           Plaintiff and the putative class members cannot establish facts sufficient to support their
 4   claim for attorneys’ fees, and Plaintiff and the putative class members are not entitled to recover
 5   attorneys’ fees in this action.
 6

 7                                          TWELFTH DEFENSE
 8                                     (Acts or Omission of Third Parties)
 9           All or part of the damages alleged in the Complaint, if they occurred, were caused by the
10   acts and/or omissions of other person or entities for whose conduct Scientific Games is not legally
11   responsible.
12

13                                         THIRTEENTH DEFENSE
14                                               (No Standing)
15           Plaintiff’s claims, and those claims Plaintiff purports to bring on behalf of members of the
16   putative class are barred, in whole or in part, because Plaintiff and the putative class members lack
17   standing to assert them.
18
19                                        FOURTEENTH DEFENSE
20                                     (Bona Fide Business Transaction)
21           Plaintiff’s claims, and those claims Plaintiff purports to bring on behalf of members of the
22   putative class are barred because the Plaintiff and the putative class members entered into “bona
23   fide business transactions” under RCW 9.46.0237 and/or that the Plaintiff and the putative class
24   members received the benefit of their bargain while playing Scientific Games’ games.
25

26

      SCIENTIFIC GAMES CORP.’S ANSWER                                            Perkins Coie LLP
      (No. 2:18-cv-00565-RBL) – 14                                        1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
             Case 2:18-cv-00565-RBL Document 41 Filed 01/18/19 Page 15 of 18




 1                                       FIFTEENTH DEFENSE
 2                          (Good Faith, Reliance on Government Agencies)
 3          Plaintiff’s claims, and those claims Plaintiff purports to bring on behalf of members of the
 4   putative class are barred because Scientific Games relied in good faith upon a reasonable
 5   interpretation of Washington law and on guidance from relevant government agencies, including
 6   without limitation, the Washington State Gambling Commission.
 7

 8                                       SIXTEENTH DEFENSE
 9                                            (Choice of Law)
10          Plaintiff and/or the members of the putative class who she purports to represent have
11   contractually agreed to Nevada law as the exclusive governing law for Plaintiff’s claims and/or
12   those claims Plaintiff purports to bring on behalf of members of the putative class.
13

14                                     SEVENTEENTH DEFENSE
15                                    (Voluntary Payment Doctrine)
16          Plaintiff’s claims, and those claims Plaintiff purports to bring on behalf of members of the
17   putative class, are barred by the voluntary payment doctrine.
18
19                                      EIGHTEENTH DEFENSE
20                                        (Economic Loss Rules)
21
            Plaintiff’s claims, and those claims Plaintiff purports to bring on behalf of members of the
22
     putative class, are barred by the economic loss rule.
23

24

25

26

      SCIENTIFIC GAMES CORP.’S ANSWER                                          Perkins Coie LLP
      (No. 2:18-cv-00565-RBL) – 15                                       1201 Third Avenue, Suite 4900
                                                                           Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
                                                                              Fax: 206.359.9000
             Case 2:18-cv-00565-RBL Document 41 Filed 01/18/19 Page 16 of 18




 1                                      NINETEENTH DEFENSE
 2                                       (Contractual Limitations)
 3
            Plaintiff and the putative class members are barred from recovery based on the claims in
 4
     the Complaint because of the terms to which Plaintiff and the putative class members agreed in
 5
     the applicable terms of service.
 6

 7

 8                                       TWENTIETH DEFENSE
 9                                              (Arbitration)
10          Absent members of the putative classes have a contractual obligation to arbitrate any claims
11
     they have arising out of or relating to Scientific Games’ games.
12

13

14                                      TWENTY-FIRST DEFENSE

15                                          (Freedom of Speech)

16          Scientific Games, as the publisher of its games, each of which is an expressive work, is

17   entitled to freedom-of-speech protection under the First Amendment of the U.S. Constitution,

18   speech protections under the Washington State Constitution, and/or other applicable statutory or
19   common-law privileges with respect to the protection of speech or expressive works. The

20   Complaint is barred to the extent such claims infringe on Scientific Games’ right to free speech.

21

22                                          ADDITIONAL DEFENSES

23          Scientific Games reserves the right to assert additional defenses that may become known

24   or available to it during pretrial proceedings, including but not limited to the affirmative and other

25   defenses that have been asserted or that may be asserted by defendants in the related cases (as

26

      SCIENTIFIC GAMES CORP.’S ANSWER                                            Perkins Coie LLP
      (No. 2:18-cv-00565-RBL) – 16                                         1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
                                                                                Fax: 206.359.9000
             Case 2:18-cv-00565-RBL Document 41 Filed 01/18/19 Page 17 of 18




 1   identified in the Notice of Related Cases filed by Scientific Games on May 14, 2018 (Docket No.
 2   16)).
 3

 4               SCIENTIFIC GAMES CORPORATION’S PRAYER FOR RELIEF
 5   Scientific Games respectfully requests that the Court grant the following relief:
 6           A. Dismiss all of Plaintiff’s claims with prejudice;
 7           B. That no class action be permitted under Fed. R. Civ. P. 23 and no class be certified
 8                  under Fed. R. Civ. P. 23;
 9           C. Award costs of suit, including reasonable attorneys’ fees, to Scientific Games;
10           D. Order such other relief as the Court may deem just and proper.
11

12

13
      DATED: January 18, 2019
14
                                                        s/ Kathleen M. O’Sullivan
15                                                      Kathleen M. O’Sullivan, WSBA No. 27850
16                                                      Nicola C. Menaldo, WSBA No. 44459
                                                        Tyler S. Roberts, WSBA No. 52688
17
                                                        Perkins Coie LLP
18                                                      1201 Third Avenue, Suite 4900
                                                        Seattle, WA 98101-3099
19                                                      Telephone: 206.359.8000
                                                        Facsimile: 206.359.9000
20                                                      Email:    KOSullivan@perkinscoie.com
                                                                  NMenaldo@perkinscoie.com
21                                                                TRoberts@perkinscoie.com

22                                                      Attorneys for Defendant
                                                        Scientific Games Corporation
23

24

25

26

      SCIENTIFIC GAMES CORP.’S ANSWER                                            Perkins Coie LLP
      (No. 2:18-cv-00565-RBL) – 17                                       1201 Third Avenue, Suite 4900
                                                                           Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
                                                                              Fax: 206.359.9000
             Case 2:18-cv-00565-RBL Document 41 Filed 01/18/19 Page 18 of 18




 1                                       CERTIFICATE OF SERVICE
 2          I hereby certify that on the date below I caused to be electronically filed the foregoing with
 3   the Clerk of the Court using the CM/ECF system which will send notification of such filing to all
 4   counsel of record.
 5          Dated this 18th day of January, 2019.
 6
                                                           /s/ Kathleen M. O’Sullivan
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

      CERTIFICATE OF SERVICE                                                    Perkins Coie LLP
      (No. 2:18-cv-00565-RBL) – 1                                         1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
